Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 22, 2014

The Court of Appeals hereby passes the following order:

A15D0078. HUGH DAVID COHERD v. KRYSTAL JOY LUCADO.

      Hugh David Coherd filed this application for discretionary appeal from the trial
court’s order denying his petition for downward modification of child support based
upon a prior waiver. Krystal Joy Lucado filed a motion to transfer the application to
the Supreme Court based upon its exclusive jurisdiction over divorce and alimony
cases. See Georgia Const. of 1983, Art. VI, Sec. VI, Par. III (6).
      The Supreme Court has made clear that it has jurisdiction over a claim for child
support that arises in either divorce or alimony proceedings. See Spurlock v.
Department of Human Resources, 286 Ga. 512, 513 (690 SE2d 378) (2010).
Accordingly, Lucado’s motion to transfer is hereby GRANTED, and this application
for discretionary appeal is hereby TRANSFERRED to the Supreme Court.



                                       Court of Appeals of the State of Georgia
                                                                            10/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.